Citation Nr: 1527978	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to September 13, 2010, for the grant of service connection and an initial 10 percent rating for tinnitus, other than as based on clear and unmistakeable error (CUE) in a prior denial.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The RO did not seek arguments on appeal from the Veteran's appointed representative because the offices are located in a different state.  See VA Form 8.  To afford the Veteran due process, however, the Board notified the Veteran's representative in April 2015 of the case pending on appeal before the Board, and offered an opportunity to submit arguments on the Veteran's behalf. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if further action is required on his part.


REMAND

In his January 2012 notice of disagreement, the Veteran asserted that the award of service connection and initial rating for tinnitus should be effective as of the date of the last denial of his claim in 1989, because he believes that the evidence used to grant the claim was already in the file at that time and, therefore, the initial denial of his claim in August 1989, was in error.  This is essentially an assertion of clear and unmistakable error (CUE) in the prior decision, which is an alternative way to establish an earlier effective date where a prior decision became final.  The Board cannot consider entitlement to an earlier effective date on the basis of CUE in a prior rating decision, unless that question is first adjudicated by the AOJ.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  A decision as to the proper effective date depends on whether prior decisions are final.  As such, the CUE issue must be adjudicated, before the Board can decide the Veteran's appeal.

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the Veteran's allegation of CUE in the August 1989 rating decision that denied service connection for tinnitus.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


